       Case 4:18-cv-00069-BMM Document 157 Filed 07/08/20 Page 1 of 3



PAUL SALAMANCA
Attorney
United States Department of Justice
Environment and Natural Resources Division

LUTHER L. HAJEK
Natural Resources Section
999 18th St., South Terrace – Suite 370
Denver, Colorado 80202
303-844-1376 || 303-844-1350 (fax)
Luke.Hajek@usdoj.gov

Counsel for Federal Defendants

                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

___________________________________
MONTANA WILDLIFE FEDERATION, )               CV 18-69-GF-BMM
et al.                              )
                                    )        DEFENDANTS’ NOTICE OF
           Plaintiffs,              )        APPEAL
       v.                           )
                                    )
DAVID BERNHARDT, Secretary of the )
Interior,                           )
et al.                              )
                                    )
           Federal Defendants,      )
                                    )
       and                          )
                                    )
THE STATE OF WYOMING et al.         )
                                    )
           Defendant-Intervenors    )
___________________________________ )
       Case 4:18-cv-00069-BMM Document 157 Filed 07/08/20 Page 2 of 3



      Defendants David Bernhardt, Secretary of the Interior, Donato Judice,

Montana Bureau of Land Management Deputy State Director, United States

Bureau of Land Management, and the United States Department of the Interior

hereby appeal to the U.S. Court of Appeals for the Ninth Circuit from the District

Court’s May 22, 2020 Order regarding summary judgment, ECF No. 147, as well

as all prior orders and decisions that merge into that order.

      Respectfully submitted this 8th day of July, 2020.

                                        PAUL SALAMANCA
                                        Attorney
                                        U.S. Department of Justice
                                        Environment and Natural Resources Division

                                        /s/ Luther L. Hajek________________
                                        LUTHER L. HAJEK, Trial Attorney
                                        Natural Resources Section
                                        999 18th St., South Terrace – Suite 370
                                        Denver, Colorado 80202
                                        303-844-1376 || 303-844-1350 (fax)
                                        Luke.Hajek@usdoj.gov

                                        Counsel for Federal Defendants




                                           1
       Case 4:18-cv-00069-BMM Document 157 Filed 07/08/20 Page 3 of 3



                        CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing is being filed with the Clerk of the
Court using the CM/ECF system, thereby serving it on all parties of record on July
8, 2020.

                                      /s/ Luther L. Hajek
                                      LUTHER L. HAJEK
                                      Counsel for Federal Defendants




                                        2
